Citation Nr: 0818293	
Decision Date: 06/03/08    Archive Date: 06/12/08

DOCKET NO.  04-39 723	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disability, to include as secondary to a service-connected 
low back disability.

2.  Entitlement to a rating in excess of 20 percent for a low 
back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. Bredehorst


INTRODUCTION

The appellant is a veteran who served on active duty from 
October 1967 to October 1969.  These matters are before the 
Board of Veterans' Appeals (Board) on appeal from an August 
2003 rating decision by the Milwaukee RO.  A November 2004 
rating decision continued the 20 percent rating for the 
veteran's low back disability.  That decision also granted 
secondary service connection for radiculopathy of both lower 
extremities, rated 20 percent each.  The veteran has not 
filed a notice of disagreement with that determination, and 
the matters of the ratings for bilateral radiculopathy of 
lower extremities are not before the Board.  In July 2007, 
the case was remanded for additional notice and to schedule a 
Travel Board hearing.  In April 2008, a Travel Board hearing 
was held before the undersigned; a transcript of the hearing 
is associated with the claims file.

The matter of the rating for low back disability is being 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the veteran if any action 
on his part is required.


FINDING OF FACT

A chronic cervical spine disability was not manifested in 
service, cervical arthritis was not manifested in the first 
postservice year, and a preponderance of the evidence is 
against a finding that the veteran's cervical spine 
disability is related to an event, injury, or disease in 
service or to the veteran's service-connected low back 
disability.



CONCLUSION OF LAW

Service connection for a cervical spine disability to include 
as secondary to a service-connected low back disability is 
not warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 
3.310 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  In Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans 
Claims (Court) held that the notice requirements of the VCAA 
applied to all 5 elements of a service connection claim (to 
include how ratings and effective dates of awards are 
assigned).  

An April 2003 letter (prior to the decision on appeal) 
provided the veteran notice of evidence needed to support his 
claim, and advised him of his and VA's responsibilities in 
the development of the claim.  In November 2004, he was 
provided notice of evidence needed to establish a claim of 
secondary service connection and advised to submit relevant 
evidence in his possession.  September 2007 correspondence 
provided notice regarding disability ratings and effective 
dates of awards (See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473, 490-91 (2006)).

A November 2004 statement of the case (SOC) and a November 
2007 supplemental SOC (SSOC) notified the veteran of what the 
evidence showed, of the governing legal criteria, and of the 
basis for the denial of the claim.  While complete notice was 
not provided prior to the initial adjudication of this claim, 
such defect does not affect the essential fairness of the 
adjudication process.  He has received all critical notice, 
and has had ample opportunity to participate in the 
adjudicatory process.  The claim was readjudicated after all 
critical notice was provided (See November 2007 SSOC).  

Regarding VA's duty to assist, the veteran's service medical 
records (SMRs) are associated with his claims file.  VA has 
obtained all pertinent/identified records that could be 
obtained, and all evidence constructively of record has been 
secured.  The veteran was examined.  Evidentiary development 
in this matter is complete to the extent possible.  The 
veteran has not identified any pertinent records that are 
outstanding.  VA's duty to assist is met.  

II. Factual Background

The veteran's DD Form 214 shows that he was awarded a Combat 
Infantryman Badge, a Purple Heart Medal, and a Bronze Star 
Medal with V (for valor) Device.  His service medical records 
(SMRs), including his separation examination and medical 
history report, are silent for cervical complaints, findings, 
or diagnosis.  In September 1968 he was wounded in action in 
Vietnam.  Complete records of his initial treatment following 
that injury are unavailable.  Follow-up records note that 
metallic fragment wounds were debrided, and that dressings 
were changed; the anatomical locations are not mentioned.  
The report of the veteran's service separation examination is 
unavailable.  The report of medical history compiled at the 
time notes that he endorsed a history of "back trouble of 
any kind"; cervical spine (neck) disability is not 
mentioned.  

On VA examination in April 1971, scheduled in conjunction 
with the veteran's initial claim for VA benefits, it was 
noted on special orthopedic examination that in September 
1970 [sic] he had sustained shell fragment wounds to the 
back, right knee, right thigh, and right upper arm.  The neck 
was not mentioned.  

Private treatment records submitted include a report of 
evaluation for low back pain in December 1978; the neck was 
not mentioned.  On May 1982 private evaluation on behalf of 
an insurance company, it was noted that the veteran's 
complaints included "snapping" of his neck; no further 
details were provided.  

On March 1984 evaluation at a private hospital, the veteran 
provided postservice medical history which included injuries 
in an automobile accident 7 years prior and a finding of a 
herniated cervical disc 5 years prior, followed by surgery 
which included anterior decompression and fusion.  
Examination revealed a surgical scar on the neck and mild 
limitation of neck motion.  Diagnoses included residuals of 
cervical fusion C5-6 secondary to herniated disc.  

On May 1984 VA examination, the veteran reported that while 
going to see his doctor in 1981 he snapped his neck.  He was 
subsequently hospitalized and had surgery performed on the 
right side of his neck.  Cervical spine X-rays revealed 
anterior fusion between C6 and C7 and minor osteophytic 
impingement on the right 5th neural foramen and left 3rd 
neural foramen.

In September 1993, the veteran began to re-experience neck 
symptoms.  VA records note that he reported a two week 
history of neck problems with sharp, bilateral arm pains and 
also complained of cracking in his neck.  A December 1993 
record notes an EMG was previously ordered for assessment of 
pain that began after the veteran fell backwards on his neck 
two months prior.  He complained of increasing pain.  An EMG 
revealed no findings in either upper extremity consistent 
with radiculopathy, but there were findings in the right 
paraspinous muscles that were consistent with mild, old 
damage from several years ago.  A June 1998 record notes that 
the veteran had cervical disc disease with degenerative 
arthritic changes.  

VA records from 1999 to 2004 note continuing treatment of the 
veteran's neck disability.  In August 2003, the veteran was 
evaluated by neurosurgery for neck pain with bilateral 
radiation into his arms.  He reported he had no history of 
neck trauma.  January 2003 MRI revealed cervical disc 
pathology from C3 -C7.  In November 2003, the veteran 
underwent posterior cervical decompression and 
instrumentation/fusion.  

On June 2004 VA examination, it was noted that the veteran's 
claims file was reviewed.  He reported that in September 
1968, in Vietnam, he was thrown 15 to 20 feet in the air 
after a rocket bomb exploded in front of him.  He added that 
he landed on his back on sandbags and developed low back, mid 
line, and neck pain.  After being hospitalized for two weeks, 
he returned to duty and had no further neck problems in 
service.  He also reported that he had occasional neck pain 
after service.  Aspects of his postservice medical history 
were noted.  The examiner noted that the veteran's had 
cervical canal stenosis, degenerative disc disease, and 
degenerative joint disease, and commented that these were 
congenital as well as acquired with aging.  He opined that 
there was no connection with the service-connected back 
injury and that the 1981 sudden onset of herniated cervical 
disc.  He further opined that there was no connection between 
the veteran's cervical disability and his service connected 
low back disability, and no aggravation of the cervical 
disability by the low back disability.  The examiner 
concluded that the veteran's service connected low back 
disability had no relationship to his neck injury (herniated 
disc) in 1981 or to his current cervical stenosis.  

In testimony at the April 2008 Travel Board hearing, the 
veteran alleged that the combat injury in service that caused 
his service connected low back disability also caused injury 
to his neck.  He stated that he was treated with pads and 
injection and then put back in the field.  He added that he 
began to receive VA treatment right after his separation from 
service, and that he only had neck surgery once and that was 
in November 2003.  The veteran also testified that in 1989 or 
1990 a VA physician had stated for the record that his neck 
disability was related to service.  
III. Legal Criteria and Analysis

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  In 
order to prevail on the issue of service connection, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury. See Hickson v. 
West, 12 Vet. App. 247 (1999).  The determination as to 
whether these requirements are met is based on an analysis of 
all the evidence of record and the evaluation of its 
credibility and probative value.  Baldwin v. West, 13 Vet. 
App. 1 (1999); 38 C.F.R. § 3.303(a).

Certain chronic diseases (including arthritis) may be service 
connected on a presumptive basis if manifested in the first 
year following the veteran's discharge from active duty.  38 
U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310(a).  A claimant is also 
entitled to service connection on a secondary basis when it 
is shown that a service-connected disability aggravates a 
nonservice-connected disability.  Allen v. Brown, 7 Vet. App. 
439 (1995).  Effective October 10, 2006, 38 C.F.R. § 3.310 
was revised and provides, in essence, that in an aggravation 
secondary service connection scenario, there must be medical 
evidence establishing a baseline level of severity of 
disability prior to when aggravation occurred, as well as 
medical evidence showing the level of increased disability 
after the aggravation occurred.

For a veteran who engaged in combat with the enemy in active 
service with a military, naval, or air organization of the 
United States during a period of war, the Secretary of VA 
shall accept as sufficient proof of service connection of any 
disease or injury alleged to have been incurred in or 
aggravated by such service satisfactory lay or other evidence 
of service incurrence or aggravation of such injury or 
disease, if consistent with the circumstances, conditions, or 
hardships of such service, notwithstanding the fact that 
there is no official record of such incurrence or aggravation 
in such service.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 
3.304(d).  

The record amply establishes that the veteran engaged in 
combat and is entitled to the relaxed evidentiary standards 
afforded by 38 U.S.C.A. § 1154(b).  However, § 1154(b) does 
not create a presumption of service connection for a combat 
veteran's alleged disability; he is still required to meet 
the evidentiary burden as to service connection, to include 
showing that there is a current disability and that there is 
a nexus to service, both of which require competent medical 
evidence.  Collette v. Brown, 82 F.3d 389, 392 (1996).

While there is no objective evidence of a neck injury in 
service, the veteran's assertion that he had neck pain after 
the explosion in service is sufficient (particularly since 
complete SMRs are unavailable) to establish that he injured 
his neck in the same blast incident that resulted in his 
multiple shrapnel wounds and service connected low back 
disability.  However, the record does not show or suggest 
that any such injury resulted in chronic neck pathology.  
Significantly, the sparse SMRs showing follow-up treatment 
for the blast injury do not mention the neck, and while the 
service separation examination report is unavailable, medical 
history elicited from the veteran at the time contains no 
mention of back complaints.   Furthermore, on initial VA 
examination in April 1971, scheduled in conjunction with his 
initial VA compensation claim, the veteran was specifically 
evaluated for residuals of his combat injuries.  No neck 
complaints or findings were mentioned.  Consequently, the 
record reflects that any cervical injury in service was acute 
and transitory in nature, and resolved without residual 
pathology.   Hence, service connection for a neck disability 
on the basis that it became manifest in service, and 
persisted, is not warranted.  Furthermore, as there is no 
evidence that arthritis of the cervical spine was manifested 
in the first postservice year, there is no evidentiary basis 
for considering, and applying, the chronic disease 
presumptions afforded for such disability by 38 U.S.C.A. 
§ 1112.

The earliest documentation of a chronic neck disability, 
reflected in private treatment records in 1982 and 1984, is 
to the effect that neck complaints were first manifested in 
either 1981 or in 1979 (i.e., 5 years prior to 1984).  In 
either event, this occurred, at least, approximately 10 years 
after the veteran's discharge from active service.  
Significantly, a lengthy time interval between service and 
the first postservice clinical notation of complaints or 
symptoms of the disability for which service connection is 
sought is, of itself, a factor for consideration against a 
finding that the disability is related to service.  See 
Maxson v. Gober, 230 F.3d. 1330, 1333 (Fed. Cir. 2000) (in a 
claim alleging that a disability was aggravated by service).

The veteran has testified that around 1989 or 1990 a VA 
physician told him that his cervical spine disability was 
related to service.  All available VA treatment records have 
been reviewed, and do not include any such opinion.  Notably, 
the veteran has not indicated that the physician entered such 
opinion in the record.  The only competent evidence of record 
that directly addressed the etiology of the veteran's 
cervical spine disability is in the opinion of the June 2004 
VA examiner, who opined, essentially, that there was no 
relationship between the veteran's current cervical spine 
disability and any injury in service.  Consequently, the 
Board must conclude that the preponderance of the evidence is 
a finding that the veteran's cervical spine disability is 
directly related to his service.

The veteran has offered an alternate theory, i.e., that his 
cervical spine disability is secondary to his service-
connected low back disability.  To substantiate a claim of 
secondary service connection, there must be: (1) Evidence of 
a current disability for which service connection is sought; 
(2) a service- connected disability; and (3) competent 
(medical) evidence establishing a nexus between the service-
connected disability and the disability for which service 
connection is sought.  See Wallin v. West, 11 Vet. App. 509, 
512 (1998).  Here, only the first two requirements are met.  
The veteran has a cervical spine disability and he has a 
service-connected low back disability.  The only competent 
(medical) evidence regarding a nexus between the two is in 
the opinion of the June 2004 VA examiner, who indicated, 
essentially, that the veteran's cervical spine disability was 
neither caused nor aggravated by his service connected low 
back disability.  There is competent (medical opinion) 
evidence to the contrary.

In light of the foregoing, the Board concludes that the 
preponderance of the evidence is against the veteran's claim 
of service connection for a neck disability.  Accordingly, 
the claim must be denied.  


ORDER

Service connection for a cervical spine disability, to 
include as secondary to a service-connected low back 
disability, is denied.


REMAND

At the April 2008 Travel Board hearing, the veteran testified 
that his low back disability has worsened since his last VA 
examination and that there are additional treatment records 
that are outstanding.  As a considerable period of time has 
lapsed since that examination, the assertion is plausible.  
Accordingly, an examination is needed and ongoing treatment 
records must be sought.

It is also noteworthy that the United States Court of Appeals 
for Veterans Claims recently held that "staged" ratings are 
appropriate for an increased rating claim where the factual 
findings show distinct time periods when the service-
connected disability exhibits symptoms that would warrant 
different ratings.  Hart v. Mansfield, 21 Vet. App. 505 
(2007).

Finally, in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), 
the Court held that with respect to an increased rating 
claim, VCAA notice must include with some degree of 
specificity, notice of what evidence is needed to support the 
claim.  The veteran has not received Vazquez-compliant 
notice.  RO will have opportunity to provide such notice on 
remand.

Accordingly, the case is REMANDED for the following action:

1.  Regarding his service connected low 
back disability, the RO should provide 
the veteran the specific notice necessary 
in claims for increase, as mandated by 
the Court in Vazquez-Flores, supra.  

2.  The RO should secure for association 
with the claims file copies of the 
complete clinical records of any VA 
treatment/evaluations the veteran has 
received for his service connected low 
back disability since October 2007.  

3.  The RO should then arrange for an 
orthopedic examination of the veteran to 
determine the severity of his service 
connected low back disability.  The 
veteran's claims file must be reviewed by 
the examiner in conjunction with the 
examination.  Studies completed should 
specifically include ranges of motion of 
the thoraco-lumbar spine.  All symptoms 
and functional limitations due to the 
service-connected low back disability 
should be described in detail, and the 
examiner should give the rationale for 
any opinion given.

4.  The RO should then re-adjudicate the 
claim (to include consideration of the 
possibility of "staged ratings" in 
accordance with Hart, supra, as 
indicated).  If it remains denied, the RO 
should issue an appropriate SSOC and 
afford the veteran and his representative 
the opportunity to respond.  The case 
should then be returned to the Board, if 
in order, for further review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  
This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.



______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


